                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT

VERMONT COALITION FOR           )
COMMUNITY SCHOOLS, INC.,        )
LAURA SCHALLER, TOWN OF         )
MORETOWN,                       )
                                )
          Plaintiffs,           )
                                )
          v.                    )     Case No: 2:20-cv-17
                                )
HARWOOD UNIFIED UNION SCHOOL    )
DISTRICT,                       )
                                )
          Defendant.            )

                           OPINION AND ORDER

     This is an action for injunctive and declaratory relief.

Plaintiffs Vermont Coalition for Community Schools, Inc.

(“VTCCS”), Laura Schaller and the Town of Moretown seek an order

compelling the Board of the Harwood Unified Union School District

(“HUUSD”) to add two items to the warning and ballot for HUUSD’s

annual meeting.   The proposed items, if approved at the annual

meeting, would transfer final authority for school closures and

major configurations from the Board to the voting public.     The

Board has rejected the proposals, contending in part that they

are overly-broad and would involve the electorate in

matters——including grade configuration and the use of classrooms

and buildings——that are within the Board’s authority.

     Plaintiffs bring this suit claiming violations of their

state and federal rights.    They also move the Court for a

temporary and preliminary injunction (ECF No. 9), which the Court
now considers.   For the reasons set forth below, the motion for a

temporary and preliminary injunction is denied.

                 Factual and Procedural Background

     On January 14, 2020, VTCCS submitted two petitions to the

HUUSD Board.   There is no dispute that the petitions were signed

by over 5% of the relevant electorate.   The petitions ask the

Board to warn and place on the ballot two articles for

consideration at its next annual meeting, which will reportedly

be held on March 2, 2020.

     The first proposed article seeks to amend Article 6(E) of

HUUSD’s Articles of Agreement.    Article 6(E) currently allows the

Board to close a school by means of a two-thirds vote in favor.

The amendment proposed by VTCCS would allow the Board to propose

a school closure, but the closure could not take place without

approval by a simple majority of the town in which the school is

located.   In the case of a middle or high school, final approval

would need to come from a simple majority of the electorate of

the towns served by the school.   Each such vote would be

conducted by Australian ballot.   The proposed amendment to

Article 6(E) states that “[c]losure of a school includes wholly

or partially repurposing a school building from classroom

instruction to another use.”   ECF No. 1-1 at 18.

     Article 6(E) currently prohibits the Board from closing a

school within four years of the formation of HUUSD.   As the


                                  2
school district was formed in 2017, the Board cannot close any

schools prior to July 1, 2021.

     The second proposal seeks to amend Article 12 of the

Articles of Agreement.   Article 12, entitled “Traditional

Continuity for Resident Students,” provides that after July 1,

2018 the Board “may adjust enrollment, boundaries, and school

configurations” within the school district.   ECF No. 1-1 at 19.

The proposed amendment would add the term “major configuration,”

defined in part as “a new school configuration where one or more

grades would be moved from an elementary or middle school to

another school, or any other change that would result in ten or

more students from an elementary school or middle school being

moved to another school.”   Id.   The amendment to Article 12,

similar to the proposed amendment to Article 6(E), would allow

the Board to propose such a major configuration but would place

final authority for approval with the electorate.   The amendment

would also render any prior Board votes relating to major

configurations null and void.

     The proposed amendments to Article 6(E) and Article 12

follow the Board’s decision to move all students from Harwood

Middle School to the other middle school in the district, and to

also relocate fifth and sixth graders from Moretown Elementary

School.   Plaintiffs contend that in doing so, the Board failed to

fully comply with the current Article 6(E).   In addition to the


                                  3
provisions discussed above, Article 6(E) requires that prior to a

school closure the Board must hold three or more public meetings,

at least one of which must be held in the “community” in which

the school is located.     ECF No. 1-1 at 18.   Plaintiffs allege

that the Board never held a public hearing in Moretown.       Id. at

9.   Their proposed amendments would require the Board to hold

public hearings, once in the event of a proposed closure of K-8

schools and twice in the event of a proposed major configuration,

in the town (rather than the “community”) in which the school is

located.   Id. at 18-19.    Plaintiffs also allege that the Board

has failed to seek appropriate public input when filling Board

vacancies, as reportedly required by Act 46.

      On January 22, 2020, the Board rejected the proposed

amendments to both Article 6(E) and Article 12.     With respect to

Article 6(E), the Board reportedly found that while the

electorate has the exclusive authority to amend that Article, the

proposed definition of closure is overly-broad.     Hearing

testimony made clear that the Board’s concern focused primarily

on the final sentence of the proposed amendment.     The Board

therefore passed the following motion:

      Move that the Harwood Unified Union School District
      Board reject the petitioned article calling for voter
      approval of school closures because the petitioned
      article includes a very broad definition of school
      closure that would grant the electorate authority to
      dictate matters that are clearly within the board’s
      authority to decide, namely grade configuration and the
      use of classrooms and buildings.

                                   4
ECF No. 1-1 at 12-13.   The Board also rejected the proposed

amendment to Article 12, reportedly concluding that the

electorate does not have the power to amend that Article.      The

Board further found that “the school board, not the electorate,

has the authority to make policy and to decide how the buildings

within their district will be used and managed.”      ECF No. 5 at 5.

     Plaintiffs filed suit in state court on January 24, 2020,

bringing three causes of action.       Count I alleges that HUUSD

violated 17 V.S.A. § 2642 by failing to place the petitioned

articles on its annual meeting warning and ballot.      Section 2642

of Title 17 states that a “warning shall also contain any article

or articles requested by a petition signed by at least five

percent of the voters of the municipality and filed with the

municipal clerk not less than 47 days before the day of the

meeting.”   17 V.S.A. § 2642.   The Complaint alleges that the five

percent figure has been verified, and the petitions were

presented to the Board 47 days prior to the March 2, 2020 annual

meeting.

     Count II of the Complaint claims that HUUSD violated the

rights of VTCCS members and Laura Schaller to petition and

instruct the government.   Those rights are allegedly guaranteed

by the First and Fourteenth Amendments to the United States

Constitution, and Chapter I, Article 20 of the Vermont

Constitution.   Count III similarly claims that the Board’s

                                   5
decision not to include the petitions on HUUSD’s annual meeting

warning and ballot violated VTCCS members’ and Ms. Schaller’s due

process rights under the Fifth and Fourteenth Amendments to the

United States Constitution, and Chapter I, Article 10 of the

Vermont Constitution.

        For relief, the Complaint seeks a temporary and preliminary

order requiring HUUSD to place the petitioned articles on its

annual meeting warning and ballot; a declaration that HUUSD

violated VTCCS members’ and Ms. Schaller’s constitutional rights;

a declaration that Plaintiffs are entitled to a mandamus or other

order compelling HUUSD to include the petitioned articles on the

annual meeting warning and ballot; and an award of attorney’s

fees and costs.

        Concurrent with its state court Complaint, Plaintiffs filed

a motion for temporary and preliminary injunction.    The motion

requests a hearing prior to January 31, 2020, as state law

requires warning of the HUUSD annual meeting not less than 30

days before the March 2, 2020 meeting date.     See 17 V.S.A. §

2641.    On January 29, 2020, HUUSD removed the case to this Court.

The Court held a hearing on Plaintiffs’ pending motion on January

31, 2020.

                              Discussion

I.      Preliminary Injunction Standard

        The Second Circuit holds that in order to prevail on a


                                   6
motion for a preliminary injunction, a party must establish: “(1)

irreparable harm in the absence of the injunction and (2) either

(a) a likelihood of success on the merits or (b) sufficiently

serious questions going to the merits to make them a fair ground

for litigation and a balance of hardships tipping decidedly in

the movant’s favor.”    MyWebGrocer, LLC v. Hometown Info., Inc.,

375 F.3d 190, 192 (2d Cir. 2004) (quoting Merkos L’Inyonei

Chinuch, Inc. v. Otsar Sifrei Lubavitch, Inc., 312 F.3d 94, 96

(2d Cir. 2002)).   “To establish irreparable harm, plaintiffs must

demonstrate an injury that is neither remote nor speculative, but

actual and imminent.”    Id. (citations omitted).

     Where a party seeks a preliminary injunction that will

impact governmental action “taken in the public interest pursuant

to a statutory or regulatory scheme, the injunction should be

granted only if the moving party meets the more rigorous

likelihood-of-success standard.”       Sussman v. Crawford, 488 F.3d

136, 140 (2d Cir. 2007) (citations omitted).      “This higher

standard is particularly appropriate when a plaintiff seeks a

preliminary injunction against a government body such as a school

district.”   Cave v. East Meadow Union Free Sch. Dist., 480 F.

Supp. 2d 610, 632 (E.D.N.Y. 2007).      “For mandatory injunctions,

which alter rather than maintain the status quo,” such as the one

at issue here, “the movant must show a clear or substantial

likelihood of success on the merits.”       New York Civil Liberties


                                   7
Union v. New York City Transit Auth., 684 F.3d 286, 294 (2d Cir.

2012) (internal quotations omitted).

      Plaintiffs contend that the less stringent, “sufficiently

serious questions” standard applies as this is a dispute between

two public bodies, the school district and the Town of Moretown.

The Second Circuit has allowed that where “there are public

interest concerns on both sides,” the serious-questions standard

“would be applicable.”   Time Warner Cable of New York City L.P.

v. Bloomberg L.P., 118 F.3d 917, 924 (2d Cir. 1997); see also

Trump v. Deutsche Bank AG, 943 F.3d 627, 638 (2d Cir. 2019),

cert. granted, No. 19-760 (19A640), 2019 WL 6797733 (U.S. Dec.

13, 2019).   Plaintiffs argue that they can also meet the

likelihood of success standard.   Both standards require

irreparable harm.

II.   Irreparable Harm

      Plaintiffs submit that the Board’s denial of the petitions

deprived them of their constitutional rights.   Their supporting

memoranda, however, do not fully set forth the contours of their

constitutional claims or any corresponding right to relief.

While they argue that a violation of a constitutional right is

per se irreparable harm, they have not yet adequately supported

their claim of a constitutional violation.

      As to actual harm, Plaintiffs argue that the failure to warn

their proposed amendments denies them the benefit of voting on


                                  8
those items at the March 2020 annual meeting.   While that may be

accurate, there appear to be other avenues for votes prior to the

commencement of the 2020-2021 school year.   One example suggested

by HUUSD is the June 2020 bond vote.   Plaintiffs could also

petition the Board to call a special meeting.   Although

Plaintiffs argue that attendance will likely be higher at Town

Meeting than at a specially-called meeting, they offer no support

for the contention that the difference between the two meetings,

either in time or voter attendance, would constitute

constitutional and irreparable harm.   Finally, HUUSD submits that

if the electorate is dissatisfied with the Board’s actions, it

could vote on March 3, 2020 to reject the district’s annual

budget.   These alternatives undermine Plaintiffs’ claims of

irreparable harm.

III. The Merits

     With respect to the substance of their claims, Plaintiffs

fail to meet either the likelihood of success standard or the

less-stringent “sufficiently serious questions” test.

     A.    Article 6(E)

     Plaintiffs assert that amendment of the Articles of

Agreement is within the power of the electorate.   Title 16,

Section 706n(a) provides that any article previously “set forth

as a distinct subsection under Article 1 of the warning required

by section 706f of this chapter and adopted by the member


                                 9
districts at the vote to establish the union school district . .

. may be amended only at a special or annual union district

meeting.”   16 V.S.A. § 706n(a).    Amendment is conducted by means

of a public vote by Australian ballot.     Id.    The parties agree

that Article 6(E) (closure) meets the Section 706n(a)

requirements.

     While it may be within the power of the electorate to amend

Article 6(E), the Board rejected the proposed amendment as

overly-broad.   In Skiff v. South Burlington School District, 2018

VT 117, 201 A.3d 369, the Vermont Supreme Court acknowledged that

“a municipality (or school board) has discretion to refuse to

include a petitioned article in a town-meeting vote if the

subject matter of the article concerns a matter outside of the

voters’ authority.”   Id., ¶ 14.    The plaintiffs in Skiff sought

to bring a petitioned article for a district-wide vote regarding

the name of the district’s athletic teams.       Citing 17 V.S.A. §

2642(a)(2), which requires a board to warn items concerning “the

business to be transacted,” the Vermont Supreme Court opined that

“[t]he statute does not include a right to include articles for a

vote over which voters may have an opinion, but ultimately do not

have the power to decide.”   Skiff, 2018 VT 117, ¶ 22.

     Here, the Board determined that the amended Article 6(E)

would give the electorate powers that are exclusively within the

Board’s discretion.   In particular, the Board cited the broad


                                   10
definition of school closure.   Under the proposed amendment, the

electorate would govern not only the closure of entire schools,

but also “wholly or partially repurposing a school building from

classroom instruction to another use.”   ECF No. 1-1 at 18.   In

other words, a decision to re-purpose only a portion of a school

building for a use other than classroom instruction could

arguably require a town-wide or district-wide vote.    Although

Plaintiffs discourage a broad reading of the proposed language,

they offer no authority for the proposition that such decisions

are beyond the exclusive authority of the Board.

      Plaintiffs do cite the Agency of Education’s (“AOE”) Draft

Default Articles of Agreement (“Draft Articles”).   ECF No. 1-1 at

33-57.   The Draft Articles include two closure provisions, each

of which vests the voters of the relevant town or newly-formed

district with the exclusive power to close a school.    Id. at 38-

39.   The AOE also recommends that the ability to amend those

provisions lie solely with the voters and not the school board.

Id.   HUUSD submits that the Draft Articles are not relevant to

this case, as they were drafted to guide school districts that

were compelled to merge under Act 46.    HUUSD was not one of those

districts.

      Plaintiffs further compare their proposed amendments to AOE

definitions of closure.   The AOE materials state that “[m]oving

all grades to another school or schools would be considered


                                11
‘closure’ and so would be subject to these protections even if

the building were used for another school related purpose.”         ECF

No. 1-1 at 56.   Plaintiffs’ definition of closure, in contrast,

contemplates less than the entire school and, specifically, fewer

than all classrooms.

     HUUSD denies that any of the Board’s recent actions,

including moving students from Harwood Union Middle School and

Moretown Elementary School, constitute closures.        The Court need

not decide that issue at this time.        The Court does find that the

Board properly viewed the proposed amendment as usurping the

powers granted to school boards by the Vermont Legislature.

     Vermont law provides broad authority to school boards to

“have possession, care, control, and management of the property

of the school district,” subject to any authority vested in the

electorate.    16 V.S.A. § 563(3).       A board’s authority also

extends to the relocation or discontinuation of the use of a

school building.    Id. § 563(7).    The power of the electorate,

while significant, is more limited in scope.         See 16 V.S.A. §

562(2)-(10).   As the Vermont Supreme Court explained in Skiff,

     [t]he powers of the electorate are delineated by
     statute and include discrete items, including voting
     for the annual salaries for school-board members and
     authorizing the amount of money to be expended. 16
     V.S.A. § 562. . . . In contrast, the school board has
     broader, more general powers, including . . . taking
     “any action that is required for the sound
     administration of the school district.” Id. § 563(1),
     (2).


                                    12
2018 VT 117, ¶ 24.

     Here, the Board found school closures, as defined to include

partial re-purposing of school buildings, to be beyond the power

of the voters.   For purposes of the preliminary injunction

analysis, the Court is persuaded that Plaintiffs are not likely

to prevail on their Article 6(E) claim.      The Court also finds

that there are not sufficiently serious questions going to the

merits of the Article 6(E) issue to make them a fair ground for

litigation, that the balance of hardships does not tip decidedly

in Plaintiffs’ favor, and that Plaintiffs have not demonstrated

irreparable harm.

     B.   Article 12

     Amendment of Article 12 (configuration) is governed by 16

V.S.A. § 706n(c), which states that any provision included in the

Articles of Agreement that “was not set forth as a distinct

subsection under Article 1 of the warning may be amended by a

simple majority vote of the union board of school directors, or

by any other majority of the board as is specified for a

particular matter in the report.”       Plaintiffs argue that the

phrase “may be amended” means that other entities, and not just

the Board, have the power to amend under subsection (c) of

Section 706n.    ECF No. 9 at 3.   A plain reading of the statute,

however, reveals references only to a board majority.      The word

“may” empowers school boards to amend.      The absence of the word


                                   13
“only” does not broaden the statute.   Without support from a

legislative history or other reliable source, the Court declines

to view the word “may” as opening the amendment process to groups

or entities other than the board majority designated by the

Legislature.

     In an effort to support amendment of Article 12, Plaintiffs

again reference the AOE Draft Articles, which state: “For

purposes of these Articles, the words ‘restructuring of grade

configurations,’ ‘restructuring,’ and any grammatical variations

mean eliminating all classrooms for any grade or grades operated

at one or more schools and requiring children in the grade or

grades to attend classrooms located in a different school.”     ECF

No. 1-1 at 38.   Again, Plaintiffs’ proposed amendment is

different, as it contemplates defining “major reconfiguration” as

any change “that would result in ten or more students from an

elementary or middle school being moved to another school.”      Id.

at 19.   Accordingly, even assuming the AOE Draft Articles are

relevant to HUUSD, their provisions do not support Plaintiffs’

position.

     The Board concluded that the proposed amendment to Article

12 was improper because the Board, and not the electorate, has

the authority to make policy and decide how the buildings in the

district will be used and managed.   In light of the broad

authority given to school boards in Vermont, as discussed above,


                                14
and absent persuasive authority favoring Plaintiffs’ position,

the Court finds that Plaintiffs have failed to satisfy either the

likelihood of success standard or the “sufficiently serious

questions” and balancing of hardships standard for preliminary

injunctive relief, and have failed to show irreparable harm with

respect to Article 12.

                           Conclusion

     For the reasons set forth above, Plaintiffs’ motion for a

temporary and preliminary injunction (ECF No. 9) is denied.

     DATED at Burlington, in the District of Vermont, this 31st

day of January, 2020.

                                    /s/ William K. Sessions III
                                    William K. Sessions III
                                    District Court Judge




                               15
